Citation Nr: 1138940	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in his September 2008 VA Form 9 Substantive Appeal, the Veteran related that he wished to appear for a BVA hearing at a local VA office.  He was scheduled for a hearing in February 2011 but withdrew his request.  

The  issues of entitlement to service connection for scars on both wrists and the shoulders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Left knee degenerative joint disease status post left total knee replacement with residual scar is attributable to service.


CONCLUSION OF LAW

Left knee degenerative joint disease status post left total knee replacement with residual scar was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in September 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained. We also note that the Veteran has been afforded an appropriate and adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion supported by medical rationale.

The Board also notes that this case was remanded in May 2011 because private treatment records from the 1980s were identified but had not been located and/or associated with the record.  It was requested that the RO attempt to obtain those records and associate them with the file.  In a May 2011 statement, the Veteran related that those records were not available.  The RO sent out a request for the records in June 2011.  Within the month, it was related that there was no indication that the Veteran was ever seen in that office.  As the RO has attempted to locate the records and a negative reply is of record, we find that the duty to assist has been satisfied.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

Analysis

The Veteran has appealed the denial of service connection for a left knee disability.  After review of the evidence, the Board finds in favor of the claim.  

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes the Veteran's statements that he had problems with his knees as a result of jumping from the flight deck of aircraft carriers.  He related that on one occasion he injured himself while aboard a ship, and that he needed help getting up and could not walk because of the pain.  The Veteran stated that because of his active duty service he now has knee problems.  

Also of record is a separation examination showing a left knee scar that was not recorded at entrance.  An April 1988 treatment record noted degenerative medial meniscus and chondromalacia patellae left knee, and degenerative arthritis medial femoral condyle, post operative.  In July 2002 x ray findings showed left knee moderate degenerative changes, but not severe.  An impression was given of torn meniscus, could just represent acute inflammation.  Post service treatment records show continued treatment for the left knee during 2005 and 2006 to include a left total knee replacement in December 2006.  

In a June 2007 statement, R. M., related that he served with the Veteran servicing F8 aircrafts both on land and aboard ships.  According to R.M., their duties included servicing generators and other equipment located on top of each of the 12 aircrafts.  He also related that since most of their time was spent servicing aircrafts during flight operations, they did not have ladders or work platforms as such were not permitted on the flight deck.  R. M. stated that he was aware that the Veteran started to complain about his knee after several months aboard the ship.  He recalled a particular jump off an aircraft where the Veteran hit the deck hard during rough weather, was in pain and had a hard time getting up/walking.  From then on, R.M. stated that the Veteran had knee pain.  

Dr. H opined in August 2007 that the Veteran's knee injury was due to overuse in the military.  In February 2011, after review of the Veteran's service treatment records, his military job description, occupational history since service, lay evidence and treatment records, Dr. H opined that it was as likely as not or more likely than not that the Veteran's current left knee disability is the result of overuse and repeated traumatic impacts sustained from multiple 2-6 foot jumps in the daily performance of his duties during service.  He stated that the Veteran's symptoms were consistent with what would be expected with repeated trauma to the knee, i.e. jumping off aircraft.  

In August 2007, after review of the Veteran's service treatment records, his military job description, occupational history since service, lay evidence and treatment records, Dr. G opined that it was as likely as not or more likely than not that the Veteran's current left knee disability is the result of overuse and repeated traumatic impacts sustained from multiple 2-6 foot jumps in the daily performance of his duties during service.  He stated that he reviewed the Veteran's history and that it was more likely than not that the Veteran's knee problems are due to traumatic activities associated with his military service.  He related that the Veteran's pathology (arthritis) is a frequent outcome from repetitive activities that come from the Veteran's job description.  The Board has considered such statements in conjunction with the evidence of record.  

However, the Board is also presented negative evidence.  In this regard, the lower extremities were reported normal during the July 1963 separation examination.  
Also, although the Veteran reported knee problems since service, the record is devoid of a showing of treatment and/or complaints for the left knee until decades after service.  The Veteran separated from service in 1963 but the first mention of knee problems in the record is the September 1988 treatment record for the left knee.  

In the July 2002 examination, the Veteran reported left knee pain that started four weeks earlier after a long trip.  He did not remember any specific incidence of trauma.  Again in September 2005 it was reported that the Veteran had increased pain and swelling but denied any specific trauma of the left knee.  MRI results of October 2005 showed no evidence of acute fracture or dislocation, and/or bone bruise or contusion.  An impression was given of fragmentation of the anterior tibial tubercle, felt to reflect the residua of Osgood-Schlatter's disease.  

The Veteran was afforded a VA compensation and pension examination in June 2011.  During this examination, he reported left knee pain that started sometime in 1960 or 1961.  He reported repeated jumps off planes approximately 15-20 times a day and that he landed hard several times.  The Veteran stated that he continued to have problems with pain in his knees but did not seek care.  

It was noted that after discharge the Veteran did not seek care until approximately 4-5 years after discharge and the he had arthroscopic surgery around 1989.  He underwent two more arthroscopies thereafter and underwent a total knee replacement in 2006.  Left knee degenerative joint disease status post left total knee replacement with residual scar and extension lag was diagnosed.  

The VA examiner found no evidence in the service treatment records of the Veteran having any complaints regarding the left knee.  He noted that the separation examination was normal for any abnormalities to the left knee or complaints regarding the left knee.  The examiner could find no evidence giving a nexus to the knee condition and service.  Based on the evidence of record, the VA examiner opined that the Veteran's left knee disability was not related to service.  

After weighing the positive and negative evidence, the Board concludes that service connection for left knee degenerative joint disease status post left total knee replacement with residual scar is warranted.  The Board has taken into consideration the assertions of the Veteran and R.M. regarding a knee injury in service and continued knee problems thereafter.  R.M. recalled that the Veteran sustained an injury in service after a jump from an aircraft and had knee pain from then on.  The Veteran has reiterated the same.  We find that the Veteran and R.M. are competent to report a knee injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  We also find that the Veteran and R.M. have presented credible testimony of an in-service injury and continued problems with the Veteran's knee thereafter.  

Furthermore, Dr. G opined that it was more likely than not that the Veteran's knee problems are due to the traumatic activities associated with his military service as the Veteran's pathology (arthritis) is a frequent outcome from repetitive activities that come from the Veteran's job description.  Dr. H also opined that the Veteran's symptoms were consistent with what would be expected with repeated trauma to the knee, i.e. jumping off aircraft.  Although the VA examiner could find no evidence giving a nexus to the knee condition and service, the Board has afforded more probative value to the opinions of the private examiners regarding an in-service incurrence and continuity of symptomatology.  The opinions of Dr. G and Dr. H are persuasive when evaluated in conjunction with the lay statements of record showing a history of repeated jumps in service and a particular incident of trauma to the knee.  The VA examiner is not a physician and does not rule in or out findings consistent with past trauma.  

In reaching our conclusion, the Board has also considered the arguments of the Veteran's representative that the Veteran had a scar on his left knee at the separation examination that was not there upon entry into service.  Such is confirmed by the record as a scar on the left knee was not shown at entrance but upon separation.  

In sum, the Board finds that the evidence shows the existence of a current disability, an in-service incurrence and a relationship between the current disability and service.  Accordingly, service connection for left knee degenerative joint disease status post left total knee replacement with residual scar is granted.  


ORDER

Left knee degenerative joint disease status post left total knee replacement with residual scar is granted.   


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


